Title: From James Madison to Francis Walker Gilmer, 17 April 1824
From: Madison, James
To: Gilmer, Francis Walker


        
          Dr. Sir
          Montpr. Apl. 17 24
        
        I recd. by the last mail yours of the 9th. and inclose the requested letter to Mr. Rush. I have not added one to Sr. Js. Mackintosh; believing that what I have said in reference to him & yourself, through Mr. Rush will derive from his communications whatever effect could be hoped from a direct letter from myself; that whilst it avoids a liberty, which in a perfect stranger might possibly have an intrusive appearance.
        As you will receive from Mr. Jefferson on paper or orally a full explanation of the sentiments & views of the Visitors; I limit myself to assurances of my cordial esteem, with my best wishes, that your Mission may be as successful, as I doubt not your efforts will be calculated to make it; and afford you every personal gratification which you can anticipate.
        
          J. M.
        
      